department of the treasury int ernal revenue service washington d c date cc el dl-110137-00 number release date uilc dollar_figure memorandum for marcia j smith acting chief special procedures function brooklyn district from assistant chief_counsel disclosure litigation subject administrative claim under sec_7431 legend taxpayer by letter dated date addressed to the internal revenue service’s brooklyn district_director and brooklyn disclosure_officer taxpayer through his attorney submitted an administrative claim for unauthorized disclosure of return_information under sec_7431 as well as improper conduct of an agent under sec_7433 and claims for damages under sec_7213 sec_7214 and sec_7430 further taxpayer requested an investigation under b of the irs restructuring and reform act of rra based on discussion between the office of assistant chief_counsel disclosure litigation branch and brooklyn district_counsel it was agreed that the brooklyn district’s special procedures function is the proper office to respond to the sec_7433 administrative claim it is our understanding that the office of the treasury_inspector_general_for_tax_administration tigta has been informed of the request for an investigation after discussion between the acting chief of special procedures function brooklyn district and this office it was agreed that the brooklyn district special procedures function would respond to the sec_7431 claim along with the sec_7433 claim since there is no prescribed administrative claim process for sec_7431 claims this memorandum contains our recommendations regarding the taxpayer’s sec_7431 claim our understanding of the facts in this matter is based on the date letter from the taxpayer’s attorney based upon this understanding it is our view that the taxpayer has no actionable claim under sec_7431 our suggested language regarding the sec_7431 administrative claim is as follows your date administrative claim seeks damages and costs under internal_revenue_code i r c sec_7431 for an unauthorized disclosure of tax_return information unlike sec_7433 claims there is no formal administrative claim process under sec_7431 sec_7431 provides civil remedies for inter alia the unauthorized disclosure of a return and or return_information for a claim to exist under this code section a taxpayer must establish that an officer_or_employee of the united_states knowingly or by reason of negligence disclosed a return or return_information with respect to a taxpayer in violation of any provision of sec_6103 sec_6103 sets forth the general_rule that tax returns and return_information shall be confidential and shall not be disclosed by service employees or certain other persons with access to such information except as authorized by title_26 see 484_us_9 the term return_information is defined in pertinent part as a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense sec_6103 your letter alleges that a revenue_officer violated sec_7431 by identifying himself to taxpayer’s doorman as an internal_revenue_service employee with papers to serve on taxpayer and by leaving a final notice_of_intent_to_levy final notice on a couch in the lobby of taxpayer’s apartment building after taxpayer refused to accept service of the final notice you have failed to allege any facts which constitute a disclosure of return_information in violation of sec_7431 according to the facts set forth in your request for administrative relief the revenue_agent simply identified himself to the taxpayer’s doorman as an employee of the internal_revenue_service with papers to serve on the taxpayer the information alleged to have been disclosed is not return_information see sec_6103 794_f2d_1041 5th cir rehearing denied 804_f2d_297 cert_denied 475_us_1085 the court found no disclosures of return_information were made in circumstances where agent identified himself as a special_agent of irs but did not state that taxpayer was under civil or criminal investigation the allegation that the final notice was left on a couch in the lobby of an apartment building also fails to satisfy the requirements of a claim under sec_7431 in order to prove a claim under sec_7431 a plaintiff must show the following the disclosure was unauthorized the disclosure was made knowingly or by negligence and the disclosure violated sec_6103 789_fsupp_655 s d n y aff’d 986_f2d_12 2nd cir the term disclose is defined in sec_6103 as the making known to any person in any manner whatever a return or return_information the allegation does not state that a disclosure actually took place only that a disclosure could have occurred sec_7431 only provides a civil remedy for actual disclosures not potential disclosures see sec_7431 huckaby supra pincite sec_6103 and sec_7431 make no provisions for attempted disclosures further your claim lacks the required specificity since it fails to allege to whom the disclosure was made bleavins v united_states u s dist lexis c d ill date 824_fsupp_978 d colo aff’d without op 16_f3d_416 10th cir may v united_states u s dist lexis w d mo date since taxpayer has failed to allege a disclosure the facts do not satisfy any of the necessary three elements and there is no actionable claim under sec_7431 finally sec_7433 provides the exclusive remedy for unauthorized collection activities see generally elias v united_states 91-u s t c cch big_number c d cal aff’d 974_f2d_1341 9th cir table case 38_f3d_100 3rd cir 82_fsupp2d_1134 e d cal and henkell v united_states wl civ no s-96-2228 e d cal date cf schipper v united_states u s dist lexis u s tax cas cch big_number a f t r 2d ria e d n y date holding that the exclusivity clause of sec_7433 does not preclude a sec_7431 action when the money sought to be collected was an improper tax_refund not taxes owed please be aware that the filing of an administrative claim under sec_7431 does not toll the two year statute_of_limitations for commencing an action against the united_states see sec_7431 if you have any questions call and request to speak with the attorney assigned to the case
